Citation Nr: 1105107	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-26 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for irritable bowel 
syndrome (IBS) and gastroesophageal reflux disease (GERD), 
currently rated as 10 percent disabling.

3.  Entitlement to a compensable rating for left elbow 
tendonitis.

4.  Entitlement to a compensable rating for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2005 and April 2005 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
A notice of disagreement was received in March 2006, a statement 
of the case was issued in April 2007, and a substantive appeal 
was received in August 2007, after an extension was granted by 
the RO in June 2007.

The Veteran testified at a RO hearing in October 2007; a 
transcript is of record.

The Board finds that the Veteran withdrew his claim pertaining to 
tinnitus during the October 2007 RO hearing.  38 C.F.R. § 20.204 
(2010).  Thus, the tinnitus issue is not currently in appellate 
status.

The issue of entitlement to service connection for left ear 
hearing loss was raised by the November 2004 VA audiological 
examination, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran's service-connected low back strain is manifested 
by forward flexion of the thoracolumbar spine limited to 65 
degrees, but not manifested by forward flexion limited to 60 
degrees or less; combined range of thoracolumbar motion 120 
degrees or less; muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spine contour, or incapacitating 
episodes having a total duration of at least 2 weeks during a 12 
month period.

2.  The Veteran's service-connected IBS and GERD is manifested by 
alternating diarrhea and constipation, with more or less constant 
abdominal distress, and is not manifested by pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health.

3.  The Veteran's service-connected left elbow tendonitis is 
manifested by pain with no objective evidence of limitation of 
motion.  The Veteran's left elbow tendonitis is not manifested by 
degenerative arthritis, ankylosis of the elbow, limitation of 
flexion or extension of the forearm, flail joint of the elbow, 
joint fracture, impairments of the radius or ulna, non-union of 
the radius or ulna, or impairments of supination or pronation. 

4.  The Veteran's service-connected bilateral pes planus is 
moderate, and is manifested by pain on manipulation and use of 
the feet.  The Veteran's bilateral pes planus is not severe, nor 
is it manifested by objective evidence of marked deformity, pain 
on manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for low back strain have not been met for the period under 
appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.40, 4.45, 4.58, 4.59, 4.71a, and Diagnostic 
Code 5237 (2010).

2.  The criteria for entitlement to a disability rating of 30 
percent (but no higher) for the Veteran's service-connected IBS 
and GERD have been met for the period under appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.114, and Diagnostic Codes 7319, 7346 (2010).

3.  The criteria for a compensable disability rating for left 
elbow tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, and 
Diagnostic Codes 5003, 5024, 5207 (2010).

4.  The criteria for entitlement to a disability rating of 10 
percent (but no higher) for the Veteran's service-connected 
bilateral pes planus have been met for the period under appeal.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
and Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any 
information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in September 2004.  This notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  The RO provided the appellant with 
additional notice regarding disability ratings and effective 
dates in April 2008 and May 2008.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  His claim was readjudicated 
in October 2009 via a supplemental statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's 
service treatment records, service personnel records, VA 
treatment records, and private treatment records are on file.  
There is no indication of available, outstanding records which 
would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA examinations regarding his claim in 
November 2004, April 2005, and November 2007.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports are 
thorough and contain sufficient information to decide the issues 
on appeal.  Thus, the Board finds that further examination is not 
necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issues on appeal, and the appellant 
is not prejudiced by a decision on the claim at this time.

Decision
Applicable Rules and Regulations

Briefly, the Veteran contends that the severity of his service-
connected disabilities warrant higher disability ratings.

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The assignment of a particular diagnostic code is dependent on 
the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  In reviewing the claim for a higher rating, the 
Board must consider which diagnostic code or codes are most 
appropriate for application in the Veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen.  38 C.F.R. § 4.27.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

I. Low Back Strain

Briefly, the Veteran contends that the severity of his service-
connected low back strain warrants a higher disability rating.  
This disability is currently rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5237.

The general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  It applies to Diagnostic Codes 5235 to 5243 unless 
the disability rated under Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.

Under the general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

(1)  10 percent - Forward flexion of the 
thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, 
combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

(2)  20 percent - Forward flexion of the 
thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis;

(3)  40 percent - Forward flexion of the 
thoracolumbar spine is 30 degrees or less; 
or, favorable ankylosis of the entire 
thoracolumbar spine;

(4)  50 percent - Unfavorable ankylosis of 
the entire thoracolumbar spine; and

(5)  100 percent - Unfavorable ankylosis of 
the entire spine.

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but 
not limited to, bowel or bladder 
impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA 
compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral flexion, 
and left and right rotation.  The normal 
combined range of motion of the 
thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component 
of spinal motion provided in this note are 
the maximum that can be used for 
calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner 
may state that because of age, body 
habitus, neurologic disease, or other 
factors not the result of disease or injury 
of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even 
though it does not conform to the normal 
range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that 
the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following: difficulty walking because of a 
limited line of vision; restricted opening 
of the mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of 
the thoracolumbar and cervical spine 
segments, except when there is unfavorable 
ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows: 5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and weakness; 
5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 
Spondylolisthesis or segmental instability; 5240 Ankylosing 
spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of 
the spine (see also Diagnostic Code 5003); 5243 Intervertebral 
disc syndrome.

Historically, service connection was granted for the Veteran's 
low back strain in a March 2005 rating decision and assigned a 10 
percent disability rating, effective September 1, 2004.

The Veteran was afforded a VA general medical examination in 
November 2004.  During the examination, the Veteran reported that 
he had experienced low back pain for 21 years, and that the 
symptoms had increased over time.  The Veteran reported the onset 
of aching symptoms when straining or lifting heavy objects.  He 
reported that his back pain improved after wearing orthotics.  
The examiner noted that the Veteran's lumbar musculature was non-
tender to palpation to the left and right of midline.  His 
lumbosacral spine was tender to palpation, and he had mild spasm 
in the left lumbar musculature.  The Veteran's straight leg 
raising was negative bilaterally, his reflexes were 2+ and 
symmetrical in the lower extremities, and there were no sensory 
deficit present in the lower extremities.  The Veteran's gait was 
within normal limits.

The Veteran's test results for range of motion of the 
thoracolumbar spine were: forward flexion to 95 degrees, with 
pain at 65 degrees; extension to 25 degrees, with pain at 20 
degrees; left lateral flexion to 40 degrees, with pain at 30 
degrees; right lateral flexion to 40 degrees, with pain at 30 
degrees; left lateral rotation to 35 degrees, with pain at 25 
degrees; and right lateral rotation to 35 degrees, with pain at 
25 degrees.  In light of the Veteran's subjective symptoms, his 
combined range of motion was 195 degrees.  The examiner noted 
that the Veteran had pain with 3 repetitive motions on flexion, 
and the Veteran was unable to further flex with passive range of 
motion due to pain.  The Veteran was diagnosed with a low back 
strain.

In October 2007, the Veteran testified at the RO before a 
Decision Review Officer.  During the hearing, the Veteran 
testified about how his low back disability affects his 
activities of daily living.  The Veteran testified that he 
believed a 20 percent rating was warranted because his muscle 
spasms were severe enough to result in abnormal gait.

In November 2007, the Veteran was afforded an additional VA 
medical examination.  During the examination, the Veteran 
reported that the onset of his low back pain was in 1987.  The 
Veteran reported that since 1987 he has had difficulty with 
repeated activity and lifting things in terms of pain and spasm.  
He reported that the pain level depends on his activity level, 
but simple activities can bring it on, such as pulling weeds.  
The Veteran reported that he has not received treatment for his 
low back pain since 1987.  The examiner stated that the Veteran's 
low back disability was stable since its onset.  The Veteran 
reported a history of fatigue, stiffness, weakness, and spasms.  
He also reported stabbing and severe low back pain that has its 
onset with lifting or repetitive activity.  He reported that he 
experiences the pain daily, and that an aching pain radiates to 
the legs.  The examiner noted that the Veteran wore orthotics due 
to flat feet.  The examiner found the Veteran's posture and head 
position to be normal.  There was symmetry in appearance and his 
gait was normal.  The Veteran did not have gibbus, kyphosis, 
list, lumbar flattening, lumbar lordosis, scoliosis, or reverse 
lordosis.  The examiner found the Veteran's muscle tone to be 
normal and no muscle atrophy.  The Veteran did not have cervical 
spine ankylosis or thoracolumbar spine ankylosis.  The examiner 
noted that the Veteran had leg or foot weakness, paresthesias, 
numbness erectile dysfunction, and urinary incontinence and 
frequency; however, the examiner found that the etiology of these 
symptoms were unrelated to the claimed disability, since, he had 
prostatic hypertrophy.

The Veteran's test results for range of motion of the 
thoracolumbar spine were: forward flexion to 90 degrees, with 
pain at 80 degrees; extension to 30 degrees; left lateral flexion 
to 30 degrees; right lateral flexion to 30 degrees; left lateral 
rotation to 30 degrees; and right lateral rotation to 30 degrees.  
In light of the Veteran's subjective symptoms, his combined range 
of motion was 230 degrees.  The examiner noted that only forward 
flexion had pain on active motion; otherwise, there was no other 
pain on active motion, pain on passive motion, pain after 
repetitive use, or additional loss of motion on repetitive use.  
The examiner noted that the Veteran complained of pain in the low 
back when the top of the head was pressed; also, straight leg 
raising was very positive bilaterally when lying down, but 
completely negative sitting up; both are anatomically impossible.  
An x-ray of the Veteran's lumbar spine was normal.  The examiner 
diagnosed the Veteran with subjective low back pain with normal 
x-rays and inconsistent exam.  The examiner stated that there 
were significant effects on the Veteran's occupation, since he 
has been assigned different duties, and has increased tardiness 
and absenteeism.  The Veteran also has pain, decreased mobility, 
and problems with lifting and carrying.  The examiner noted that 
the Veteran stated that recreation and simple chores, such as 
pulling weeds, are severely affected, yet, the Veteran reported 
that he was able to go hunting.

The Board notes that the Veteran's service connection claim for 
urinary disability was denied by a September 2008 RO rating 
decision, and has not been appealed.  Therefore, the Board has 
not considered urinary disability for purposes of its current 
analysis under Diagnostic Code 5237.

The Board has considered the Veteran's contentions carefully.  
There is no doubt that the Veteran's service-connected low back 
strain results in impairment.  Nevertheless, the Board must apply 
the regulatory criteria for assigning ratings for low back 
strain.  In this case, competent medical evidence offering 
detailed medical findings and specialized determinations 
pertinent to the rating criteria are the most probative evidence 
with regard to evaluating the Veteran's low back strain.  The 
Board has considered rating the Veteran's low back strain under 
other diagnostic codes in order to provide the Veteran with the 
most beneficial rating.  The Board finds that the Veteran's low 
back strain is rated most appropriately under Diagnostic Code 
5237.

The Board has determined that the Veteran is not entitled to more 
than a 10 percent disability rating under any of the spinal 
rating criteria applicable.  Consideration has been given to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  The Board notes that 
the Veteran has not at any time shown manifestations that would 
warrant the next higher (20 percent) rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, such as limitation of forward 
flexion to 60 degrees or less, a combined range of motion 120 
degrees or less, muscle spasms, abnormal gait, scoliosis, 
reversed lordosis, abnormal kyphosis, or incapacitating episodes.  
Significantly, during the November 2004 VA examination, the 
Veteran achieved forward flexion to 65 degrees with consideration 
of pain and a combined range of motion of 195 degrees.  Also, 
during the November 2007 examination, he had flexion to 80 
degrees with consideration of pain and a combined range of motion 
of 230 degrees.  During the examination the Veteran did not 
evidence muscle spasm, localized tenderness or guarding severe 
enough to be responsible for abnormal gait or abnormal spinal 
contour.  In addition, the November 2007 VA examiner found that 
other symptoms and/or disabilities were related to the Veteran's 
prostatic hypertrophy, and not his low back disability.  The 
Board also notes that incapacitating episodes that require bed 
rest prescribed by a physician and treatment by a physician is 
not evidenced by the record.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  Given this disability picture, the Board finds that 
the Veteran's symptoms more nearly approximate a 10 percent 
disability rating.

In addition, staged ratings are not applicable since at no point 
did the Veteran's low back strain even remotely approximate the 
criteria for an initial rating greater than 10 percent.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a more 
favorable decision.

II. Irritable Bowel Syndrome (IBS) & Gastroesophageal Reflux 
Disease (GERD)

Briefly, the Veteran contends that the severity of his service-
connected IBS and GERD warrant a higher disability rating.  These 
disabilities are currently rated as 10 percent disabling under 38 
C.F.R. § 4.114, Diagnostic Code 7346-7319.

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under the 
title "Diseases of the Digestive System," do not lend themselves 
to distinct and separate disability evaluations without violating 
the fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 4.114.

Diagnostic Code 7319 provides ratings for irritable colon 
syndrome (spastic colitis, mucous colitis, etc.).  A non-
compensable rating is assignable for mild irritable colon 
syndrome with disturbances of bowel function with occasional 
episodes of abdominal distress.  A 10 percent evaluation is 
assignable for moderate irritable colon syndrome with frequent 
episodes of bowel disturbance with abdominal distress.  A maximum 
30 percent evaluation is assignable for severe irritable colon 
syndrome, with diarrhea, or alternating diarrhea and constipation 
with more or less constant abdominal distress.  38 C.F.R. 
§ 4.114.

Diagnostic Code 7346 provides ratings for hiatal hernia.  A 10 
percent rating is warranted for a hiatal hernia with two or more 
of the symptoms for the 30 percent evaluation of less severity.  
A 30 percent rating is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent rating is 
warranted for symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114. 

Historically, service connection was granted for the Veteran's 
IBS and GERD in an April 2005 rating decision and assigned a 10 
percent disability rating, effective September 1, 2004.

In April 2005, the Veteran was afforded a VA examination for his 
IBS and GERD.  The examiner noted that the Veteran was diagnosed 
with GERD in May 2004.  During the examination, the Veteran 
reported that before he was diagnosed with GERD, he had trouble 
with solids at times.  He reported that he would have heartburn, 
that food would feel as though it was lodged in his throat, and 
that spicy foods caused significant heartburn.  There was no 
hematemesis or melena noted.  The Veteran reported that he would 
always have problems with acid reflux, and that he would 
regurgitate small amounts of food; however, the examiner stated 
that, after review of the claims file, the was no evidence to 
support the Veteran's claim of regurgitation.  The Veteran 
reported that he would become nauseous particularly when eating 
spicy foods.  The Veteran took lansoprazole for his GERD.  The 
Veteran reported having an average of 3 to 4 episode of diarrhea 
per day, and that his frequency has not changed since he was 
diagnosed with IBS in 1999.  The Veteran did not report any 
constipation.  The examiner stated that there was no history of 
iron deficiency or other malabsorption issues.  The Veteran 
reported that his weight was stable, but that he normally 
fluctuates between 10 and 15 pounds during the year.  The 
Veteran's lungs were clear to auscultation throughout all fields, 
his heart was regular rate and rhythm, and there were no gallops, 
murmurs, or rubs.  The examiner noted that an EGD in March 1997, 
a colonoscopy in March 1997, and sigmoidoscopy in November 1996 
were all normal.  No fistulas were noted by the Veteran or 
documented in his medical files.  The Veteran's abdominal pain 
was intermittent and throughout abdomen, and his pain increased 
with bowel movement.  The Veteran's abdomen was nontender without 
rebound tenderness.  No organomegally was noted.  The Veteran had 
normal sphincter tone and a normal prostate.  The Veteran was 
diagnosed with GERD, severe epigastric pain at times due to GERD, 
and IBS, which was stable.

Private treatment records reflect the Veteran's complaints of and 
treatment for IBS and GERD.  A treatment record from October 2006 
documents that the Veteran complained of 2 or 3 episodes of 
diarrhea for the past 7 days, and that he experienced a sharp 
pain in his right lower quadrant around the belt line, but that 
the pain had subsided.  In February 2007, the Veteran complained 
of occasional loose stools, and was assessed with chronic 
diarrhea of unknown origin.

In October 2007, the Veteran testified at the RO before a 
Decision Review Officer.  During the hearing the Veteran 
testified that his IBS was the predominant disability, rather 
than his GERD.  The Veteran testified that he goes back and forth 
all the time between diarrhea and constipation.  He testified 
that he takes over-the-counter medication.  He also testified 
that he has not had any recent pain that radiates up into his 
left arm or shoulder.

The Veteran was afforded another VA examination in November 2007.  
The Veteran denied a history of hospitalization, surgery, or 
trauma related to the esophagus, as well as esophageal neoplasm.  
He reported a history of daily nausea and weekly vomiting 
associated with esophageal disease, as well as dysphagia most of 
the time and daily heartburn or pyrosis.  The Veteran denied 
esophageal distress regurgitation, hematemesis, melena, 
esophageal dilation.  The examiner found no signs of significant 
weight loss or malnutrition.  As part of the examination, the 
Veteran underwent a double contrast upper gastrointestinal 
series.  The Veteran's esophagus had a normal signal and double 
contrasted appearance with no evidence of mucosal abnormality, 
mass, or stricture.  Cricopharyngeal hypertrophy was noted.  
Normal esophageal motility was observed.  The was a small hiatal 
hernia.  The Veteran's stomach was remarkable for 2 small gastric 
body polyps.  Duodenal bulb and c-loop of the duodenum appeared 
unremarkable.  There were no abnormal folds to suggest 
inflammation or other abnormality.  The examiner found that the 
GERD had some moderate effects on the Veteran's usual daily 
activities, including: chores, shopping, exercise, sports, and 
recreation.  There were no significant effects with the Veteran's 
usual occupation.  The examiner found no x-ray evidence of GERD.

With regard to the IBS, the Veteran denied a history of trauma to 
the intestines and intestinal neoplasm.  The Veteran reported 
daily nausea and weekly vomiting.  He reported monthly 
constipation and persistent diarrhea.  He reported that he 
experienced the diarrhea several times per week, but less than 
daily.  He denied a history of fistula.  He reported sharp and 
severe intestinal pain that occurs daily and usually lasts for 1 
to 2 hours.  He denied ulcerative colitis, and ostomy was not 
present.  The Veteran denied episodes of abdominal colic, nausea 
or vomiting, and abdominal distension, consistent with partial 
bowel obstruction.  There were no signs of significant weight 
loss or malnutrition, anemia, a fistula, or an abdominal mass.  
There was abdominal tenderness.  The examiner noted that the 
Veteran complained of tenderness in various locations in abdomen, 
but the positions shifted with re-exam, and when distracted he 
exhibited no pain behavior at all.  The examiner noted that there 
was no hepatosplenomegaly or mass.  The Veteran's overall general 
health was good. The examiner diagnosed the Veteran with IBS by 
history.  The examiner found that the IBS had significant 
occupational effects, since the Veteran was assigned different 
duties and had increased tardiness and absenteeism.  The Veteran 
also had frequent diarrhea.  The Veteran also had severe effects 
with regard to chores, exercise, sports, and recreation, and 
moderate effects with regard to shopping and traveling.
The Board finds that a 30 percent rating is warranted for severe 
diarrhea, or alternating diarrhea and constipation, with more or 
less constant abdominal distress, under Diagnostic Code 7319.  In 
this regard, the Veteran reported having an average of 3 to 4 
episode of diarrhea per day during the April 2005 VA examination, 
and he also reported that his frequency had not changed since 
1999.  Also, private treatment records document that the Veteran 
has been assessed with chronic diarrhea.  In October 2007, the 
Veteran testified that he alternates between diarrhea and 
constipation all of the time.  In addition, the Veteran reported 
persistent diarrhea and monthly constipation during the November 
2007 VA examination, as well as daily intestinal pain.  The Board 
notes that a 30 percent rating is the maximum schedular rating 
available under Diagnostic Code 7319.

With regard to Diagnostic Code 7346, the Board notes that the 
evidence does not demonstrate that a 60 percent rating is 
warranted.  The Board finds that the evidence does not show that 
the Veteran has symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.

In addition, staged ratings are not applicable since at no point 
did the Veteran's IBS and GERD even remotely approximate the 
criteria for an initial rating greater than 30 percent.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a more 
favorable decision.

III. Left Elbow Tendonitis

Briefly, the Veteran contends that the severity of his service-
connected left elbow tendonitis warrants a higher disability 
rating.  This disability is currently rated as noncompensable 
under 38 C.F.R. § 4.71a, Diagnostic Code 5024-5207.

Under Diagnostic Code 5024, tenosynovitis is rated on limitation 
of motion of the affected parts, as degenerative arthritis.  
Degenerative arthritis established by X-ray findings are rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or group 
of minor joints affected by limitation of motion.  In the absence 
of limitation of motion, a 10 percent evaluation will be assigned 
where there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.

Under VA's Schedule for Rating Disabilities, a noncompensable 
rating is warranted for flexion of the forearm (major) limited to 
110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  A 10 
percent rating is warranted for flexion of the forearm (major) 
limited to 100 degrees (Diagnostic Code 5206), limitation of 
forearm extension to 45 degrees (Diagnostic Code 5207), or 
limitation of supination (major) to 30 degrees or less 
(Diagnostic Code 5213).  A 10 percent rating is warranted for 
limitation of pronation (major) with motion lost beyond the last 
quarter of arc, hand does not approach full pronation (Diagnostic 
Code 5213).

Normal motion of the elbow is from 0 degrees of extension to 145 
degrees of flexion, 0 to 80 degrees of forearm pronation, and 0 
to 85 degrees of forearm supination.  38 C.F.R. § 4.71a, Plate I.  
Other diagnostic codes relating to elbow ankylosis, impairment of 
flail joint or joint fracture, or nonunion, malunion of the 
radius and ulna are not applicable.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5205, 5208, 5209, 5210, 5211, 5212.

Historically, service connection was granted for the Veteran's 
left elbow tendonitis in a March 2005 rating decision and 
assigned a noncompensable disability rating, effective September 
1, 2004.

The Veteran was afforded a VA general medical examination in 
November 2004.  During the examination, the Veteran reported that 
he had experienced numbness/tingling in the left 5th finger and 
tenderness in the left elbow.  The Veteran reported an onset of 8 
years ago, during a racquetball game in which he slammed his 
elbow into the wall.  The Veteran reported that he sleeps with 
his arm elevated on a pillow, and that he uses a wrist brace when 
symptomatic, which helps alleviate pain and symptoms.  The 
Veteran reported that his right hand is his dominant hand.  The 
Veteran's proximal left elbow had mild tenderness.  The Veteran 
had good grips and muscle strength of extremities.

The Veteran underwent a magnetic resonance imaging (MRI) in 
December 2004.  The MRI showed an obliquely-oriented linear area 
of decreased T1 and T2 signal intensity involving the radial 
head, perhaps representing a bone island or an old fracture.  
Otherwise, marrow signal was normal.  The visualized ulnar nerve 
was grossly unremarkable.  There was no evidence of 
epicondylitis.  Musculature was normal.  The examiner's 
impression was that there was no gross abnormality involving the 
left elbow.  The Veteran was diagnosed with left elbow 
tendonitis.

In October 2007, the Veteran testified at the RO before a 
Decision Review Officer.  During the hearing the Veteran 
testified that repetitive motion aggravates his elbow.  The 
Veteran further testified that he experiences numbness down the 
forearm into the fingers.

The Veteran was afforded another VA examination in November 2007.  
During the examination, the Veteran reported daily left elbow 
pain since 1993.  There were no constitutional symptoms of 
arthritis or incapacitating episodes of arthritis.  The Veteran's 
left elbow had instability, pain, stiffness, weakness, and also 
gave way.  There were no episodes of dislocation or subluxation.  
The condition affected motion of the Veteran's left elbow joint.  
There were no flare-ups of joint disease.  The Veteran's left 
elbow had swelling and tenderness.  There was no evidence of 
abnormal weight bearing.

The Veteran's test results for range of motion of the left elbow 
were: flexion to 145 degrees; extension to 0 degrees; pronation 
to 80 degrees; and supination to 85 degrees.  The examiner noted 
that there was no additional loss of motion due to pain or on 
repetitive use.  There was no loss of a bone or part of a bone, 
and there was no ankylosis.  The Veteran was diagnosed with left 
elbow tendonitis due to subjective left elbow pain.  The examiner 
found that there were moderate effects with regard to chores, 
exercise, sports, and recreation.

A summary of the Veteran's peripheral nerve symptoms were that 
his left elbow had weakness, stiffness, numbness, paresthesias, 
pain, and impaired coordination.  Examination of the Veteran 
revealed no atrophy in the hands.  A sensory function report of 
the Veteran's left upper extremity showed normal pain and 
decreased light touch.  The affected nerve was the ulnar nerve.  
The left ulnar motor and sensory nerve conduction studies were 
within normal limits.  Electromyograph (EMG) of the left ulnar 
hand muscles was also normal.  The examiner could not confirm any 
injury (past or present) to the ulnar nerve with 
electrodiagnostic testing.  Sensory examination was normal 
bilaterally.  Motor strength was normal in the arms.
The Veteran was diagnosed with paresthesias, left ulnar 
distribution, normal electrodiagnostic.  The Veteran was also 
diagnosed with normal nerve conduction velocity (NCV) of the left 
ulnar nerve.  The Veteran had no significant occupational 
effects.  There were mild effects with regard to chores, and 
moderate effects with exercise, sports, and recreation.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a compensable evaluation 
for the left elbow for any period of time covered by the appeal 
under Diagnostic Code 5024.  Diagnostic Code 5024 makes clear 
that tenosynovitis is evaluated based on limitation of motion.  
In the absence of limitation of motion, a 10 percent evaluation 
is assigned for degenerative arthritis with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  See Diagnostic Codes 5003, 5024.

In this regard, the evidence of record does not show x-ray 
evidence of arthritis.  However, the November 2007 VA examination 
documented evidence of swelling and tenderness of the left elbow.  
Yet, range of motion testing of the left elbow was normal.  In 
fact, the examiner could not confirm any injury (past or present) 
to the ulnar nerve with electrodiagnostic testing.  
The Board finds that a compensable evaluation is not warranted 
under Diagnostic Codes 5003 and 5024, since the Veteran has 
normal range of motion of the left elbow and there is no x-ray 
evidence of degenerative arthritis of the left elbow.

The Board has also considered whether there is additional 
functional loss due to flare-ups, fatigability, incoordination, 
and pain on movement.  See DeLuca, 8 Vet. App. at 206-07.  The 
Board acknowledges that the Veteran's service-connected left 
elbow disability is manifested by instability, pain, stiffness, 
weakness, giving way, swelling, and tenderness.  However, there 
is no evidence of loss of range of motion due to pain nor was 
there evidence of fatigue, weakness, lack of endurance, or 
incoordination with repetitive movement.  Accordingly, the Board 
finds that the medical evidence generated during the pendency of 
the current claim outweighs the Veteran's assertions that he is 
entitled to a higher rating.  Specifically, physical examinations 
of the Veteran did not result in findings that would warrant a 
compensable evaluation.  Thus, the Board concludes that the 
evidence of record does not support a rating in excess of the 
currently assigned non-compensable evaluations.  Id.

The Board has also considered the applicability of other 
diagnostic codes contained in the Rating Schedule.  In 
particular, the Rating Schedule allows for compensable ratings 
for elbow ankylosis (Diagnostic Code 5205), limitation of flexion 
and extension of the forearm (Diagnostic Codes 5206, 5207, and 
5208), impairments of the radius and ulna (Diagnostic Codes 5210, 
5211, and 5212), and impairments of supination and pronation 
(Diagnostic Code 5213).  However, none of these code provisions 
are applicable in this case because the evidence does not show 
limitation of motion, ankylosis, or nonunion/malunion of the 
radius or ulna.  In addition, the Board finds that a compensable 
rating is not warranted for impairment of the ulnar nerve.

Accordingly, the Board finds that the currently assigned non-
compensable rating under Diagnostic Codes 5024 and 5207 are 
proper, and the Veteran is not entitled to a compensable 
evaluation for the left elbow for any period covered by the 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a more 
favorable decision.

IV. Bilateral Pes Planus

Briefly, the Veteran contends that the severity of his service-
connected bilateral pes planus warrants a higher disability 
rating.  This disability is currently rated as noncompensable 
under 38 C.F.R. § 4.71a, Diagnostic Code 5276.

Under Diagnostic Code 5276, a noncompensable rating is warranted 
for mild pes planus, with symptoms relieved by built-up shoe or 
arch supports.  A 10 percent rating is warranted for moderate pes 
planus (bilateral or unilateral), with the weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet.  A 20 
percent rating for unilateral pes planus or a 30 percent rating 
for bilateral pes planus is warranted for severe disability, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  A 30 percent 
rating for unilateral pes planus or a 50 percent rating for 
bilateral pes planus is warranted for pronounced disability, 
manifested by marked pronation, extreme tenderness of the plantar 
surfaces of the feet, marked inward displacement and severe spasm 
of the tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.

Treatment records from February 2002, June 2003, and August 2003 
document that the Veteran's feet were assessed as excessive 
pronation bilateral.

The Veteran was afforded a VA general medical examination in 
November 2004.  During the examination, the Veteran reported 
experiencing painful flat feet for the past 8 years.  He reported 
that he has worn orthotics for the past 5 years, and that with 
the orthotics he is more stable and has less pain.  Pervious x-
rays revealed plantar fasciitis.  Physical examination revealed 
that the Veteran's posture and gait was within normal limits, 
that he did not have a limp, and did not use ambulatory aids.  
The Veteran's stance was described as balanced and symmetrical 
without limp.  He had full range of motion, his stability was 
good, and his strength and tone was without weakness or atrophy.  
The Veteran had no pain with plantar/dorsiflexion of the feet 
bilaterally.  The Veteran was diagnosed with bilateral pes 
planus, which was stable with orthotics.

VA and private treatment records reflect the Veteran's complaints 
of and treatment for bilateral pes planus.  A VA treatment record 
from April 2004 documents that when the Veteran rests and then 
stands up he experiences pain, which begins in the midfoot and 
then shoots up to the phalanges of all toes.  At this time, he 
denied pain with running or other activities.  The Veteran 
reported that his foot pain was not worsening, and that the only 
thing that helped had been orthotics.  X-rays of the Veteran's 
feet and ankles were normal.  A VA podiatry consultation report 
from December 2005 documents that the Veteran reported acquiring 
AMFIT's which help for approximately 2 to 3 months and then wear 
out.  Objective findings revealed pes planus foot with collapse 
medial longitudinal arch (MLA) with weight bearing, eversion of 
calcaneus, and positive Coleman block.  In September 2006, the 
Veteran was seen for permanent removal of medial and lateral 
boarder left hallux nail.

In October 2007, the Veteran testified at the RO before a 
Decision Review Officer.  During the hearing the Veteran 
testified that his feet have started to turn inward, and that 
they are constantly tender to the touch.  The Veteran also 
testified that he sometimes wears orthopedic inserts, and that 
they occasionally hurt his feet.

The Veteran was afforded another VA examination on November 2007.  
During the examination, the Veteran reported that he had been 
given prescription orthotics which used to help, but that he had 
gone without them for several weeks before the examination, and 
that he was unable to tell a difference with or without them.  
The Veteran reported that he had not seen a podiatrist since 
2005.  The Veteran reported daily pain, and stated that he has to 
manipulate his feet just to get out of bed.  The Veteran reported 
that his feet had been progressively worse, and that his response 
to current treatment was poor.  The Veteran reported experiencing 
bilateral foot pain, swelling, heat, redness, stiffness, 
fatigability, weakness, and lack of endurance.  The Veteran did 
not have flare-ups of foot joint disease.  The Veteran's 
functional limitations on standing were that he was able to stand 
for more than 1 hour, but less than 3 hours.  The Veteran 
reported that he was able to walk for 1 to 3 miles.  The examiner 
noted that the Veteran had just returned from a deer hunting 
trip.

Physical examination of the Veteran did not reveal objective 
evidence of painful motion, swelling, instability, weakness, 
abnormal weight bearing, or other objective evidence.  There was 
objective evidence of tenderness, since the Veteran moaned and 
withdrew his foot when examined.  There was no skin or vascular 
foot abnormality.  There was no evidence of malunion or nonunion 
of the tarsal or metatarsal bones.  The Veteran's non-weight 
bearing and weight bearing were normal.  There was no forefoot or 
midfoot malalignment.  There was mild pronation.  There was an 
arch present on non-weight bearing, but not on weight bearing.  
There was pain on manipulation.  There was no muscle atrophy of 
the foot.  The Veteran had normal gait.  The examiner noted that 
he felt the Veteran had exaggerated pain response (withdrawing 
feet when examined) for his mild flat feet with normal x-rays.  
The Veteran was diagnosed with mild bilateral pes planus with 
inconsistent history by Veteran.  The Veteran had significant 
occupational effects, since he had decreased mobility, problems 
with lifting and carrying, and pain.  Due to his foot disability, 
the Veteran had been assigned different duties; he had increased 
tardiness, and increased absenteeism.  The Veteran had severe 
effect with regard to chores, shopping, exercise, sports, 
recreation, traveling, and driving.

In order to warrant a 10 percent rating under Diagnostic Code 
5276 for his bilateral pes planus, the disability must be 
considered moderate, manifested by with the weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet.  The 
Board finds that although the Veteran's bilateral pes planus was 
assessed as mild at his most recent examination; his pes planus 
was also manifested by tenderness, mild pronation, and pain on 
manipulation.  The Board finds that, in giving the Veteran the 
benefit of the doubt, a 10 percent rating is warranted for 
bilateral pes planus.

The Board notes that in order to warrant a rating in excess of 10 
percent, his disability must be severe with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indications of swelling on use, 
and characteristic callosities. The Board finds that the evidence 
in the claims file does not support the granting of a rating in 
excess of 10 percent.  In this regard, the Board notes, again, 
that the examiner from the November 2007 VA examination assessed 
the Veteran's bilateral pes planus as mild.  Also, the 
examination did not reveal objective evidence of painful motion, 
swelling, instability, weakness, abnormal weight bearing, 
evidence of malunion or nonunion of the tarsal or metatarsal 
bones.  The Veteran's gait and non-weight bearing and weight 
bearing were normal.  There was no forefoot or midfoot 
malalignment, or muscle atrophy of the feet.  The Board also 
notes that the VA outpatient treatment records likewise present 
no basis for any higher evaluation.

The Veteran's complaints and findings of bilateral foot pain have 
been duly noted and are properly reflected in the current 10 
percent evaluation for overall moderate impairment reflective of 
pain on manipulation and use of the feet.  Clearly, the Board has 
considered the Veteran's complaints. However, in view of the 
examination findings and those noted in VA outpatient records, 
the Board finds that the medical evidence does not support the 
next higher, 30 percent, evaluation for severe impairment under 
Diagnostic Code 5276, the appropriate diagnostic code for 
evaluating his disability.

In addition, staged ratings are not applicable since at no point 
did the bilateral pes planus even remotely approximate the 
criteria for an initial rating greater than 10 percent.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a more 
favorable decision.

V.  Extraschedular Rating

The Board also recognizes that the Veteran and the record may be 
understood to suggest impact of the service-connected 
disabilities on the Veteran's work functioning.  In general, the 
schedular disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  The application of such schedular criteria was discussed 
in great detail above.  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the RO 
is authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the medical evidence and the symptoms described by 
the Veteran fit within the criteria found in the applicable 
diagnostic codes.  In short, the rating criteria contemplate not 
only his symptoms but the severity of his disabilities.  For 
these reasons, referral for extraschedular consideration is not 
warranted. 

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability rating of 30 percent for IBS and GERD 
is granted, subject to the regulations pertinent to the 
disbursement of monetary funds.  

Entitlement to a disability rating of 10 percent for bilateral 
pes planus is granted, subject to the regulations pertinent to 
the disbursement of monetary funds.  

Entitlement to a disability rating in excess of 10 percent for 
low back strain is denied.  

Entitlement to a compensable disability rating for left elbow 
tendonitis is denied.



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


